Name: Commission Regulation (EEC) No 839/83 of 11 April 1983 amending for the second time Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/8 Official Journal of the European Communities 12. 4. 83 COMMISSION REGULATION (EEC) No 839/83 of 11 April 1983 amending for the second time Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 40 (6) thereof, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Whereas in the second indent of the first subpara ­ graph of Article 2 (4) of Commission Regulation (EEC) No 2456/82 (4), as amended by Regulation (EEC) No 2982/82 (*), a rule was laid down for determining, for wine produced from grape varieties listed in the classi ­ fication for an administrative unit as both wine-grape varieties and varieties for the production of dried grapes, the total quantity normally produced to which the obligation to distil referred to in Article 40 of Regulation (EEC) No 337/79 would not apply ; whereas in the various administrative units total production of these wines is , for the 1982/83 wine ­ growing year, less than the quantity normally produced ; whereas in these circumstances, in order to prevent unwarranted administrative burden and in view of the difficulties experienced on the first occa ­ sion when the measure was applied, a simplified method of calculating the quantities of wine to be distilled should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 2 (4) of Regulation (EEC) No 2456/82 is hereby replaced by the following : 'Notwithstanding paragraph 3 , the quantity of wine as specified at the second indent of the first sub ­ paragraph to be delivered for distillation shall be, per hectare, the total quantity in excess of the quantity normally produced in all the administra ­ tive units in question taken together divided by the number of hectares under vines of the variety in question in those administrative units .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . 3) OJ No L 227, 3 . 8 . 1982, p. 1 . (4) OJ No L 262, 10 . 9 . 1982, p . 11 . Ã  OJ No L 314, 10 . 11 . 1982, p . 11 .